EXHIBIT 10.1

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

WHEREAS, W. James Alexander, MD, MPH, (“Employee”) has been employed by POZEN
Inc. (“POZEN” or “the Company”) (collectively, the “Parties”);

WHEREAS, the Parties have mutually agreed that Employee will separate from his
employment with the Company, effective June 15, 2005; and

WHEREAS, in conjunction with the termination of Employee’s employment, as set
forth below, the parties have agreed to a separation package and the resolution
of any and all disputes between them;

IT IS HEREBY AGREED, by and between Employee and POZEN, as follows:

1. In consideration of Employee’s execution and non-revocation of this
Confidential Separation Agreement and General Release (“Agreement and Release”),
Employee’s agreement to be legally bound by its terms, and Employee’s
undertakings as set forth herein, POZEN agrees to continue Employee’s
semi-monthly salary of $12,361.53 paid on the 15th and end of each month, minus
all applicable federal, state and local taxes, through December 31, 2006, in
accordance with the Company’s ordinary payroll practice. These payments will
commence on the first regularly scheduled payroll date occurring at least eight
(8) days after Employee returns this Agreement and Release fully executed, and
the Agreement and Release is effective, no longer subject to rescission under
any applicable law.

2. In consideration of this Agreement and Release, Employee expressly agrees to
make himself available, upon reasonable notice, to consult with POZEN on matters
related to POZEN’s legitimate business activities. Employee’s obligation to so
consult will extend through December 31, 2006. The Parties agree that Marshall
Reese shall be Employee’s primary contact at POZEN for consulting purposes. The
Parties further agree that Paul Ossi shall be Employee’s secondary contact. The
Parties agree and understand that Employee’s obligations under this paragraph
shall not interfere with any obligations Employee owes to any subsequent



--------------------------------------------------------------------------------

employer, which obligations should take priority, provided further, however,
that Employee shall use his best efforts to complete the requested consultative
services in a timely manner.

3. POZEN shall prepare a mutually agreed-upon, neutral letter of reference in
the form attached hereto as Exhibit A.

4. POZEN agrees to indemnify Employee to the maximum extent permitted by law as
to matters arising out of his performance of his responsibilities as an employee
and officer of the Company.

5. Employee, on behalf of himself, his heirs, executors, administrators, and/or
assigns, does hereby RELEASE AND FOREVER DISCHARGE POZEN, together with its
parents and subsidiaries, and affiliated, predecessor and successor corporations
and business entities, past, present and future, and its and their agents,
directors, officers, employees, executives, shareholders, investors, insurers
and reinsurers, representatives, and attorneys, past, present and future
(collectively, the “Releasees”), of and from any and all legally waivable causes
of action, suits, debts, complaints, claims and demands whatsoever in law or in
equity, whether known or unknown, which Employee, or his heirs, executors,
administrators, and assigns, ever had or now has against each or any of the
Releasees, from the beginning of time to the date of execution of this Agreement
and Release, including, without limitation, any and all claims relating to
Employee’s employment with POZEN or the termination of that employment,
including, without limitation, claims under the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., the Older Workers Benefit Protection Act, 29
U.S.C. § 626(f), Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq., Section 1981 of the Civil Rights Act of 1870, 42 U.S.C. § 1981 et seq.,
the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Employee
Retirement Income Security Act, 29 U.S.C. § 1001 et seq., the Family Medical
Leave Act, 29 U.S.C. § 2601 et seq., the Sarbanes-Oxley Act, 18 U.S.C. § 1514A,
the North Carolina Equal Employment Practices Act, N.C. Gen. Stat. §§ 143-422.1
et seq., the North

 

2



--------------------------------------------------------------------------------

Carolina Persons with Disabilities Protection Act, N.C. Gen. Stat. §§ 168A-1 to
168A-12, the North Carolina Whistleblower Protection Law, N.C. Gen. Stat. §§
95-28.1, 95-28.1A, and 95-240 to 95-245, the North Carolina Family Leave Law,
N.C. Gen. Stat. §§ 95-28.3, the North Carolina Wage and Hour Act, N.C. Gen.
Stat. §§ 95-25.1, and any and all other federal, state or local statutory or
common law claims, now or hereafter recognized, including but not limited to,
any claims for economic loss, compensatory damages, punitive damages, liquidated
damages, attorneys’ fees, expenses and costs.

6. POZEN, on behalf of its parents and subsidiaries, and affiliated, predecessor
and successor corporations and business entities, past, present and future, and
its and their agents, directors, officers, employees, executives, shareholders,
investors, insurers and reinsurers, representatives, and attorneys, past,
present and future, does hereby RELEASE AND FOREVER DISCHARGE Employee, his
heirs, executors, administrators, and/or assigns, of and from any and all
legally waivable causes of action, suits, debts, complaints, claims and demands
whatsoever in law or in equity, which are known to POZEN at the time of
execution of this Agreement and Release.

7. Employee hereby agrees and recognizes that his employment relationship with
POZEN has been completely severed as of June 15, 2006 and that POZEN has no
obligation, contractual or otherwise, to hire, rehire or re-employ Employee in
the future.

8. Employee represents that he does not have any lawsuits, claims, or charges
pending against any of the Releasees.

9. Employee agrees and acknowledges that this Agreement and Release is not, and
shall not be construed to be, an admission of any violation of any federal,
state or local statute, ordinance or regulation, or of any duty owed by
Releasees to Employee, or of any wrongdoing to Employee by Releasees.

 

3



--------------------------------------------------------------------------------

10. This Agreement and Release constitutes the entire agreement between Employee
and POZEN with respect to the subject matter hereof and supersedes all prior
negotiations and agreements, whether written or oral, relating to the subject
matter hereof, with the sole exception of the “Non-Disclosure, Invention and
Non-Competition Agreement” between POZEN and Employee, effective November 7,
2003 (the “Non-Disclosure Agreement”). The Non-Disclosure Agreement is attached
as Exhibit B. Employee acknowledges that neither POZEN, the Releasees, nor their
agents or attorneys have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, other than the express
written representations contained in the Non-Disclosure Agreement and herein.
Employee agrees that this Agreement and Release may not be altered, amended,
modified, or otherwise changed in any respect except by another written
agreement signed by both Employee and POZEN.

11. Employee agrees that this Agreement and Release and its terms and conditions
shall remain confidential to the Parties and its terms shall not be disclosed
except to Employee’s accountants, lawyers, or immediate family members.

12. This Agreement and Release has been made and executed in the State of North
Carolina, and all disputes or questions of interpretation arising from or
relating to this Agreement and Release shall be resolved under North Carolina
law, regardless of the application of conflicts of laws principles.

13. This Agreement and Release shall be interpreted in accordance with the plain
meaning of its terms and not strictly for or against any of the Parties. This
Agreement and Release shall be deemed to have been mutually negotiated and shall
not be construed against any party solely by reason of authorship.

14. Employee further certifies and acknowledges that:

a. Employee has read the terms of this Agreement and Release and understands its
terms and effects, including the fact that he has agreed to RELEASE AND

 

4



--------------------------------------------------------------------------------

FOREVER DISCHARGE the RELEASEES from any legal action arising out of his
employment relationship with POZEN, the terms and conditions of that employment
relationship, and the termination of that relationship;

b. Employee has signed this Agreement and Release voluntarily and knowingly in
exchange for the consideration described herein, which Employee acknowledges is
adequate and satisfactory to him;

c. The payments, benefits, promises and undertakings performed, and to be
performed, as set forth herein exceed and are greater than the payments and
benefits, if any, to which Employee would have been entitled had he not executed
this Agreement and Release;

d. Releasees have advised Employee to consult with an attorney concerning this
Agreement and Release prior to signing this Agreement and Release, and he has
done so;

e. Employee has been informed that he has the right to consider this Agreement
and Release for a period of twenty-one (21) days from receipt prior to entering
into this Agreement and Release and Employee has signed on the date indicated
below after concluding that the Agreement and Release is satisfactory; and

 

5



--------------------------------------------------------------------------------

f. Employee has been informed that he has the right to revoke this Agreement and
Release for a period of seven (7) days following his execution of this Agreement
and Release by giving written notice to POZEN to the attention of Richard G.
Rosenblatt, Esquire, 502 Carnegie Center, Princeton, New Jersey 08540, and that
this Agreement and Release will not be effective or enforceable until this seven
(7) day period has expired.

IN WITNESS WHEREOF, and intending to be legally bound hereby, Employee and POZEN
hereby execute the foregoing Confidential Separation Agreement and General
Release on this 13th day of June, 2006.

 

 

 

/s/ W. James Alexander W. James Alexander   By:   /s/ William L. Hodges  

William L. Hodges

Senior Vice President, Finance and Administration and Chief Financial Officer

 

 

6



--------------------------------------------------------------------------------

Exhibit A

Dear Sir or Madam:

This letter will confirm that POZEN, Inc. employed W. James Alexander, MD, MPH,
as its Senior Vice President, Product Development, and Chief Medical Officer
from November 24, 2003 to June 15, 2006. Pursuant to company policy, we are
unable to disclose additional information. Nonetheless, we appreciate his
service to our company and wish him the best in his future endeavors.

Sincerely,

 

 

--------------------------------------------------------------------------------

 

7